Title: To James Madison from William Eaton, 12 December 1801
From: Eaton, William
To: Madison, James


					
						Sir.
						Tunis 12. Dec. 1801
					
					I have the honor to inform you that the Peace and Plenty, Captain Richard Woods, under the 

convoy of the Geo. Washington, arrived here on the evening of the first instant.  She has already 

delivered her powder (which though somewhat damaged has passed with a bribe to the surveyor) and a 

small quantity of her plank.  The rest of her cargo, so far as I have been able to examine it, appears in 

good order, and will be delivered, it is hoped, within her lay days.  I have not the smallest doubt but that 

it will be well accepted as I am in perfect habits of friendship with the Governor of Porto farine who is to 

receive it; and as Captain Woods desires to profit of the return of the frigate, which takes her departure 

tomorrow, to communicate such information to his owners as may enable them to obtain the residue of 

the freight I take the liberty to offer my opinion that there will be no risque on the part of the United 

States in paying that balance on the receipt of this information.  I have the honor to be, Sir, with perfect 

respect your Mo. Obed. Servt.
					
						William Eaton
					
				 
   The preceding is the full transcription of a document that was previously abstracted
        in The Papers of James Madison, Secretary of State series. 
        The original abstract contains additional annotation and source information.

   Go to the original abstract
